DETAILED ACTION

1. This communication is in response to the application filed on 08/18/2022.  The present application is being examined under the AIA  first to invent provisions. 
 
  2. Status of the claims:    
        Claims 1-11 and 13-24 are amended.
        Claims 1-24 are pending.
 
Response to Argument
3. Applicant's arguments filed 08/18/2022 have been fully considered. 

A,  Applicant argues that  amended claims 1-24 overcome the 101 rejection. More specifically, Applicant argues:

“The Office Action, at page 3, overlooks the "procreated from parent candidate 
individuals" portion of the rejected "adding..." limitation. The Applicant respectfully submits that procreating a new candidate individual from parent candidate individuals is something that cannot be practically performed in the human mind. Independent claims 1, 23 and 24 have been amended to actively recite "procreating a new candidate funnel from parent candidate funnels remaining in the candidate pool after the discarding of the candidate funnels," which is something that cannot be practically performed in the human mind. Furthermore, claims 1, 23 and 24 have been amended to specifically link the use of the judicial exception to a particular technological environment and field of use. Specifically, claims 1, 23 and 24 now apply the process and system to 'finding an optimal funnel for converting web users" and claims 1, 23 and 24 recite "wherein the selected winning candidate funnel is the optimal funnel for converting web users," which provides a tangible result that is used to find the optimal funnel. The Applicant respectfully submits that funnel optimization is a unique construct of website design which is by definition a technological environment.” 

In response to A, the Examiner disagrees because "procreating a new candidate funnel from parent candidate funnels remaining in the candidate pool after the discarding of the candidate funnels, ” does not recite details of how the procreation of new candidate funnels is performed; therefore, the limitation of procreating a new candidate does not add significant more to the abstract idea. The same rational applies to the limitation of "wherein the selected winning candidate funnel is the optimal funnel for converting web users.”  This additional element does not prevent the claims from being an abstract idea because selecting a candidate funnel is not significant for making the claim eligible. Although a result of optimization of candidate funnel is provided after the selection; there is no details about how the optimization of  converting users resulting from the selection is performed. This additional element does not elaborate about how the funnel optimization is a unique construct of website design; therefore, this additional element does not add significant more the abstract idea.

B. Regarding the art rejection, Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.
 

Rejections  35 U.S.C. 101 

  
   Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. Claims 1-24 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis of the claim’s rejections are presented below.

Regarding claim 1.

Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.

Step 2A Prong One Analysis: Each of the limitations under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of “a computer-implemented, a memory, and a computer system.” That is, other than reciting “a computer-implemented, a memory, and a computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, “evolving” in the context of this claim encompasses evolution steps on the candidate individuals based on their performance. They can be kept, discarded, or new candidates can be included in the candidate pool. This relates to an observation and evaluation activity which can be performed in the mind. Other limitation “testing...” involves testing each candidate how good it performed against a performance measure we set. A human mind can do this testing after establishing a performance measure. The limitation “assigning...” relates to evaluation activity in which human mind can assign a performance measure to tested candidate. The limitation “discarding...” involves discarding candidates when they fall short of their performance target and limitation “adding...” involves adding new candidates to the candidate pool. Both of these limitations can be done in the human mind. A user can discard candidates and add new candidates depending on established the performance criteria. Similarly, limitation “repeating...” involves repeating the above steps. The last limitation of “selecting, as a winning candidate...” encompasses selecting the best candidate or candidates based on their individual performance and performance of their neighbors. This limitation relates an evaluation activity which can be done by a human mind.

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional elements of “a computer-implemented, a memory, and a computer system” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they generally link the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Further, the “storing...” is regarded as insignificant extra solution activity as it merely stores the candidate data. Therefore, the claim is directed to a mental process, which is a type of abstract idea. 

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented, a memory, and a computer system amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The limitation of “storing, in a memory...” talks about storing the data or information in a memory. As explained in MPEP 2106.05(d)(II) — “Storing and retrieving information in memory” relates to well-understood, routine and conventional activity (Berkheimer evidence). The claim is not eligible.

Regarding claim 2.

Step 2A Prong One Analysis: Claim 2 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior probability distribution of a particular candidate individual is determined in dependence upon (i) performance measures of parent candidate individuals of the particular candidate and (ii) a performance measure of the particular candidate” talks about posterior probability distribution of a particular candidate individual is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 3.

Step 2A Prong One Analysis: Claim 3 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior probability distribution of a particular candidate individual predicts a future performance of the particular candidate individual and is calculated in dependence upon a Bayesian prior probability distribution for the particular candidate individual and a Bayesian likelihood probability distribution for the particular candidate individual” talks about posterior probability distribution of a particular candidate individual is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.


Regarding claim 4.


Step 2A Prong One Analysis: Claim 4 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior probability distribution of each particular candidate individual of the candidate pool is calculated by: for each parent candidate individual of the particular candidate individual, obtaining a posterior probability distribution in dependence upon actual performance of the parent candidate individual; calculating the prior probability distribution for the particular candidate individual as a combination of the obtained posterior probability distributions of all parents of the particular candidate individual; calculating the posterior probability distribution of the particular candidate individual in dependence upon (i) the calculated prior probability distribution and (ii) the likelihood probability distribution, which is a probability distribution of observing data associated with the particular candidate individual; and calculating, in dependence upon the posterior probability distribution of the particular candidate individual, a probability of the particular candidate individual beating the predetermined score.” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 5.

Step 2A Prong One Analysis: Claim 5 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior probability distribution of a particular candidate individual is proportional to the likelihood probability distribution for the particular candidate individual multiplied by the prior probability distribution for the particular candidate individual” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.  

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.
 
Regarding claim 6.

Step 2A Prong One Analysis: Claim 6 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the prior probability distribution of each particular candidate individual has a mean and a standard deviation, and wherein the mean of the prior probability distribution for the particular candidate individual is calculated by averaging the means of the posterior probability distributions of all of the parent candidate individuals.” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 7.

Step 2A Prong One Analysis: Claim 7 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the prior probability distribution of each particular candidate individual has a mean and a standard deviation, and wherein the standard deviation of the prior probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.   

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea. 

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 8.

Step 2A Prong One Analysis: Claim 8 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the prior probability distribution of each particular candidate individual has a mean and a standard deviation, wherein the mean of the prior probability distribution for the particular candidate individual is calculated by averaging the means of the posterior probability distributions of all of the parent candidate individuals, and wherein the standard deviation of the prior probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea. 

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 9.

Step 2A Prong One Analysis: Claim 9 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “further comprising calculating the predetermined score in dependence upon one or more posterior probability distributions of candidate individuals of the candidate pool” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea. 
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 10.

Step 2A Prong One Analysis: Claim 10 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein each candidate individual identifies a particular solution to the provided problem and identifies a value for each of a plurality of dimensions of the particular solution” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.
 
Regarding claim 11.

Step 2A Prong One Analysis: Claim 11 is dependent of claim 10. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein each candidate individual represents a webpage configuration and the identified values for the plurality of dimensions represent different characteristics of the webpage configuration” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.
 
Regarding claim 12.


Step 2A Prong One Analysis: Claim 12 is dependent of claim 10. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein one characteristic of the different characteristics of the webpage configuration is a color of a portion of the webpage” talks about performance measure of a candidate is the average of its individual performance and its neighborhood performance. This limitation relates to an evaluation activity which can be done in a human. In other words, human mind can also calculate an average of the two numbers and assign it to a candidate performance.

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.


Regarding claim 13.


Step 2A Prong One Analysis: Claim 13 is dependent of claim 10. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the selected winning candidate individual is the candidate individual determined to be the most likely, of all candidate individuals in the candidate pool, to successfully achieve conversion of end users” talks about performance measure of a candidate is the average of its individual performance and its neighborhood performance. This limitation relates to an evaluation activity which can be done in a human. In other words, human mind can also calculate an average of the two numbers and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.


Regarding claim 14.


Step 2A Prong One Analysis: Claim 14 is dependent of claim 10. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein: each candidate individual represents a webpage configuration having a plurality of dimensions representing different characteristics of the webpage configuration, each dimension having a value; and the webpage configuration represented by the selected winning candidate individual is the configuration, of all the configurations represented by the candidate individuals in the candidate pool, most likely to successfully achieve a conversion of a shopper to a buyer” talks about performance measure of a candidate is the average of its individual performance and its neighborhood performance. This limitation relates to an evaluation activity which can be done in a human. In other words, human mind can also calculate an average of the two numbers and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.


Regarding claim 15.


Step 2A Prong One Analysis: Claim 15 is dependent of claim 14. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein a probability that a webpage configuration represented by a particular candidate individual will achieve the conversion of the shopper to the buyer is calculated in dependence upon a Bayesian posterior conversion rate probability distribution of the particular candidate individual that is determined in dependence upon a Bayesian prior conversion rate probability distribution for the particular candidate individual and a Bayesian likelihood conversion rate probability distribution for the particular candidate individual” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 16.

Step 2A Prong One Analysis: Claim 14 is dependent of claim 15. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior conversion rate probability distribution of each particular candidate individual is calculated by: for each parent candidate individual of the particular candidate individual, obtaining a posterior conversion rate probability distribution in dependence upon actual conversion rate performance of the parent candidate individual; calculating the prior conversion rate probability distribution for the particular candidate individual as a combination of the obtained posterior conversion rate probability distributions of all parents of the particular candidate individuals calculating the posterior conversion rate probability distribution of the particular candidate individual in dependence upon (i) the calculated prior conversion rate probability distribution and (ii) the likelihood conversion rate probability distribution, which is a probability distribution of observing collected data related to a number of shoppers and a number of conversions associated with the particular candidate individual; and calculating, in dependence upon the posterior conversion rate probability distribution of the particular candidate individual, a probability of the particular candidate individual beating the predetermined score” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.
 
Regarding claim 17.

Step 2A Prong One Analysis: Claim 17 is dependent of claim 16. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior conversion rate probability distribution of a particular candidate individual is proportional to the likelihood conversion rate probability distribution for the particular candidate individual multiplied by the prior conversion rate probability distribution for the particular candidate individual” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.
 
Regarding claim 18.

Step 2A Prong One Analysis: Claim 18 is dependent of claim 16. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the prior conversion rate probability distribution of each particular candidate individual has a mean and a standard deviation, and wherein the mean of the prior conversion rate probability distribution for the particular candidate individual is calculated by averaging the means of the posterior conversion rate probability distributions of all of the parent candidate individuals.” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 19.

Step 2A Prong One Analysis: Claim 19 is dependent of claim 16. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the prior conversion rate probability distribution of each particular candidate individual has a mean and a standard deviation, and wherein the standard deviation of the prior conversion rate probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 20.

Step 2A Prong One Analysis: Claim 20 is dependent of claim 16. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the prior conversion rate probability distribution of each particular candidate individual has a mean and a standard deviation, wherein the mean of the prior conversion rate probability distribution for the particular candidate individual is calculated by averaging the means of the posterior conversion rate probability distributions of all of the parent candidate individuals, and wherein the standard deviation of the prior conversion rate probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.
 
Regarding claim 21.

Step 2A Prong One Analysis: Claim 21 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the performance measures assigned to each of the tested candidate individuals during the performing of the evolution steps is determined in dependence upon Bayesian posterior probability distributions of the tested candidate individuals” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea. 

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 22.

Step 2A Prong One Analysis: Claim 22 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior probability distribution of each tested candidate individual predicts a future performance of the tested candidate individual and is calculated in dependence upon a Bayesian prior probability distribution for the tested candidate individual and a Bayesian likelihood probability distribution for the tested candidate individual” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.   

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to  a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.
 
Regarding claims 23 and 24. They are rejected under 35 U.S.C. 101 for similar reason as 
claim 1.

Note: candidate funnels  are candidate websites based on the specification [0017] where it is stated  “Website funnels (e.g., a single webpage or multiple webpages).”
 
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

5. Claims 1 -24 are rejected under 35 U.S.C. 103 as being unpatentable over MIIKKULANEN et al. (hereinafter “MIIKKULANEN”) (US 2018/0253649 A1), an IDS provided reference,  in view of Katsuki et al. (US 2016/0055416 A1; hereinafter “Katsuki”).  

Claim 1, MIIKKULANEN discloses a computer-implemented method for finding (the best network performance measure for  a highest conversion rate where conversion is the conversion of webpage reader to a buyer of the product of the webpage, (MIIKKULANEN, [0073]-[0074])), the computer-implemented method comprising:
      storing, in a memory, a population of candidate funnels  in a candidate (storing, in a memory, a population of candidate individuals in a candidate pool, (MIIKKULANEN, [00017])), wherein each candidate funnel includes one or more webpages ( Websites funnels having a single or multiple webpages (MIIKKULANEN, [00057])); a computer system evolving the candidate funnels in the candidate pool by performing evolution steps ( evolving the candidate individuals in the candidate pool by performing evolution steps (MIIKKULANEN, [00017])), including:  
      testing each candidate funnel of the candidate funnels to obtain test results (testing each candidate individual of the candidate individuals to obtain test results (MIIKKULANEN, [0017])),   
      assigning a performance measure to each of the tested candidate  funnels in dependence upon the test results ( assigning a performance measure to the tested candidate individuals in dependence upon the test results, (MIIKKULANEN, [0017])),   
     discarding candidate funnels from the candidate pool in dependence upon their assigned performance measure ( discarding candidate individuals from the candidate pool in dependence upon their assigned performance measure , (MIIKKULANEN, [0017])),  
    procreating a new candidate funnel from parent candidate funnels remaining in the candidate pool after the discarding of the candidate funnels ( a new candidate individual procreated from candidate individuals remaining in the candidate pool after the discarding of the candidate individuals, (MIIKKULANEN, [0017])), and 
   adding, to the candidate pool, the new candidate funnel (adding, to the candidate pool, a new candidate individual, (MIIKKULANEN, [0017]));  
    repeating the evolution steps to evolve the candidate funnels in the candidate pool ( repeating the evolution steps to evolve the candidate individuals in the candidate pool, (MIIKKULANEN, [0017])); and 
    a computer system selecting, as a winning candidate funnel, a candidate funnel from the candidate pool having a best probability to beat a predetermined score (selecting, as the winning candidate individual, a candidate individual from the candidate pool having a best neighborhood performance measure where the performance measure selects an individual candidate  base on probability using fitness scores , (MIIKKULANEN, [0017]; [0122] where the probability using fitness score is disclosed in [0122])), 

     wherein the selected winning candidate funnel is the optimal funnel for converting web users ( the selection of winning candidate is based on the webpage having the best network performance measure for  a highest conversion rate where conversion is the conversion of webpage reader to a buyer of the product of the webpage, (MIIKKULANEN, [0073]-[0074])). 

        MIIKKULANEN does not  teach the probability to beat the predetermined score being determined in dependence upon a Bayesian posterior probability distribution of a particular candidate funnel. 

        Katsuki teaches the probability to beat the predetermined score being determined in dependence upon a Bayesian posterior probability distribution of a particular candidate funnel ([0059], dependence in a Bayesian model generating posterior probability distributions).

        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      





Regarding claim 2, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 1.

        MIIKKULANEN does not  teach wherein the posterior probability distribution of a particular candidate funnel is determined in dependence upon (i) performance measures of parent candidate funnels of the particular candidate and (ii) a performance measure of the particular candidate.    

       Katsuki discloses wherein the posterior probability distribution of a particular candidate funnel is determined in dependence upon (i) performance measures of parent candidate funnels of the particular candidate ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ) and (ii) a performance measure of the particular candidate (  Fig.1, a commercial product own preference is disclosed ).    
 
        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      
 
Regarding claim 3, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 1. 

        MIIKKULANEN does not  teach wherein the posterior probability distribution of a particular candidate funnel predicts a future performance of the particular candidate and is calculated in dependence upon a Bayesian prior probability distribution for the particular candidate funnel and a Bayesian likelihood probability distribution for the particular candidate funnel. 

         Katsuki discloses wherein the posterior probability distribution of a particular candidate funnel predicts a future performance of the particular candidate ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ) and is calculated in dependence upon a Bayesian prior probability distribution for the particular candidate funnel and a Bayesian likelihood probability distribution for the particular candidate funnel ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ). 

        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      
 
Regarding claim 4, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 3. 

         MIIKKULANEN does not  teach wherein the posterior probability distribution of each particular candidate funnel of the candidate pool is calculated by: for each parent candidate funnel of the particular candidate funnel, obtaining a posterior probability distribution in dependence upon actual performance of the parent candidate funnel; calculating the prior probability distribution for the particular candidate funnel as a combination of the obtained posterior probability distributions of all parents of the particular candidate funnel, calculating the posterior probability distribution of the particular candidate funnel in dependence upon (i) the calculated prior probability distribution and (ii) the likelihood probability distribution, which is a probability distribution of observing data associated with the particular candidate funnel; and calculating, in dependence upon the posterior probability distribution of the particular candidate funnel, a probability of the particular candidate funnel beating the predetermined score.  

       Katsuki discloses wherein the posterior probability distribution of each particular candidate funnel of the candidate pool is calculated ([0030], calculation of posterior probability using dependence in a Bayesian model generating posterior probability distribution)  by: for each parent candidate funnel of the particular candidate funnel, obtaining a posterior probability distribution in dependence upon actual performance of the parent candidate funnel ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ); calculating the prior probability distribution for the particular candidate funnel as a combination of the obtained posterior probability distributions of all parents of the particular candidate funnel ([0082],[0086], calculating the probability distribution of a vector  using hierarchy Bayesian  distribution depends on the environment  distribution of  probability of environment-dependent vectors above of the vector considered  ), calculating the posterior probability distribution of the particular candidate funnel in dependence upon (i) the calculated prior probability distribution ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ) and (ii) the likelihood probability distribution, which is a probability distribution of observing data associated with the particular candidate funnel ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ); and calculating, in dependence upon the posterior probability distribution of the particular candidate funnel ([0030], calculation of posterior probability using dependence in a Bayesian model generating posterior probability distribution), a probability of the particular candidate funnel beating the predetermined score( [0080] the lower probability to select a product based on Bayesian prior probability distribution being calculated ( by determining the lower probability the minimum probability  to beat is also being determined( where minimum probability is equated to predetermined score) ).           

        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      
 
Regarding claim 5, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 4.

         MIIKKULANEN does not  teach wherein the posterior probability distribution of a particular candidate funnel is proportional to the likelihood probability distribution for the particular candidate funnel multiplied by the prior probability distribution for the particular candidate funnel.    

       Katsuki discloses wherein the posterior probability distribution of a particular candidate funnel is proportional to the likelihood probability distribution for the particular candidate funnel multiplied by the prior probability distribution for the particular candidate funnel ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).  
      
        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 6, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 4.

         MIIKKULANEN does not  teach wherein the prior probability distribution of each particular candidate funnel has a mean and a standard deviation, and wherein the mean of the prior probability distribution for the particular candidate funnel is calculated by averaging the means of the posterior probability distributions of all of the parent candidate funnels.    

       Katsuki discloses wherein the prior probability distribution of each particular candidate funnel has a mean and a standard deviation ([0060], mean and variance being used to calculate posterior probability using dependence in a Bayesian model generating posterior probability distribution ), and wherein the mean of the prior probability distribution for the particular candidate funnel is calculated by averaging the means of the posterior probability distributions of all of the parent candidate funnels posterior probability using dependence in a Bayesian model generating posterior probability distribution).     
 
        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      
     
Regarding claim 7, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 4.

         MIIKKULANEN does not  teach wherein the prior probability distribution of each particular candidate funnel has a mean and a standard deviation, and wherein the standard deviation of the prior probability distribution for the particular candidate funnel is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate funnels in the candidate pool.   

       Katsuki discloses wherein the prior probability distribution of each particular candidate funnel has a mean and a standard deviation ([0060], mean and variance being used to calculate posterior probability using dependence in a Bayesian model generating posterior probability distribution ), and wherein the standard deviation of the prior probability distribution for the particular candidate funnel is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate funnels in the candidate pool ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).   
        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      
   

Regarding claim 8, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 4. 

         MIIKKULANEN does not  teach wherein the prior probability distribution of each particular candidate funnel has a mean and a standard deviation, wherein the mean of the prior probability distribution for the particular candidate funnel is calculated by averaging the means of the posterior probability distributions of all of the parent candidate funnels, and wherein the standard deviation of the prior probability distribution for the particular candidate funnel is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate funnels in the candidate pool.    

       Katsuki discloses wherein the prior probability distribution of each particular candidate funnel has a mean and a standard deviation ([0060], mean and variance being used to calculate posterior probability using dependence in a Bayesian model generating posterior probability distribution ), wherein the mean of the prior probability distribution for the particular candidate funnel is calculated by averaging the means of the posterior probability distributions of all of the parent candidate funnels, and wherein the standard deviation of the prior probability distribution for the particular candidate funnel is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate funnels in the candidate pool ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).   

        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      
 

Regarding claim 9, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 1.

         MIIKKULANEN does not  teach further comprising calculating the predetermined score in dependence upon one or more posterior probability distributions of candidate funnels of the candidate pool.   

       Katsuki discloses further comprising calculating the predetermined score in dependence upon one or more posterior probability distributions of candidate funnels of the candidate pool ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).    
 
        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 10, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 1, wherein each candidate funnel identifies a particular solution to the provided problem and identifies a value for each of a plurality of dimensions of the particular solution (wherein each candidate individual identifies a particular solution to the provided problem and identifies a value for each of a plurality of dimensions of the particular solution (MIIKKULANEN, claim 10)).   

Regarding claim 11, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 10, wherein each candidate funnel represents a webpage configuration and the identified values for the plurality of dimensions represent different characteristics of the webpage configuration wherein each candidate individual represents a webpage and the identified values for the plurality of dimensions represent different characteristics of the webpage (MIIKKULANEN, claim 11)).   

Regarding claim 12, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 10, wherein one characteristic of the different characteristics of the webpage configuration is a color of a portion of the webpage ( wherein one characteristic of the different characteristics of the webpage represented by the values for the plurality of dimensions is a color of a portion of the webpage (MIIKKULANEN, claim 23)).   

Regarding claim 13, MIIKKULANEN and Katsuki disclose  the computer-implemented method of claim 10, wherein the selected winning candidate funnel is the candidate funnel determined to be the most likely, of all candidate funnels in the candidate pool, to successfully achieve conversion of end users ( wherein the selected winning candidate individual represents a candidate individual determined to be the most likely to successfully achieve conversion of end users (MIIKKULANEN, [0012])).    

Regarding claim 14, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 1, wherein: each candidate funnel represents a webpage configuration having a plurality of dimensions representing different characteristics of the webpage configuration, each dimension having a value ( a funnel  specifies a value for each page elements/dimensions (MIIKKULANEN, [0088]-[0089])); and the webpage configuration represented by the selected winning candidate funnel is the configuration, of all the configurations represented by the candidate funnels in the candidate pool, most likely to successfully achieve a conversion of a shopper to a buyer ( the selection of winning candidate is based on the webpage having the best network performance measure for  a highest conversion rate where conversion is the conversion of webpage reader to a buyer of the product of the webpage, (MIIKKULANEN, [0073]-[0074])).   

Regarding claim 15, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 14, wherein a probability that a webpage configuration represented by a particular candidate funnel will achieve the conversion of the shopper to the buyer (selecting, as the winning candidate individual, a candidate individual from the candidate pool having a best neighborhood performance measure where the performance measure selects an individual candidate  base on probability using fitness scores , (MIIKKULANEN, [0017]; [0122] where the probability using fitness score is disclosed in [0122]).

         MIIKKULANEN does not  teach the probability  is calculated in dependence upon a Bayesian posterior conversion rate probability distribution of the particular candidate funnel that is determined in dependence upon a Bayesian prior conversion rate probability distribution for the particular candidate funnel, and a Bayesian likelihood conversion rate probability distribution for the particular candidate funnel.  

       Katsuki discloses the probability is calculated in dependence upon a Bayesian posterior conversion rate probability distribution of the particular candidate funnel that is determined in dependence upon a Bayesian prior conversion rate probability distribution for the particular candidate funnel, and a Bayesian likelihood conversion rate probability distribution for the particular candidate funnel ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).    

        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 16, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 15.

         MIIKKULANEN does not  teach wherein the posterior conversion rate probability distribution of each particular candidate funnel is calculated by: for each parent candidate funnel of the particular candidate funnel, obtaining a posterior conversion rate probability distribution in dependence upon actual conversion rate performance of the parent candidate funnel; calculating the prior conversion rate probability distribution for the particular candidate funnel as a combination of the obtained posterior conversion rate probability distributions of all parents of the particular candidate funnels calculating the posterior conversion rate probability distribution of the particular candidate funnel in dependence upon (i) the calculated prior conversion rate probability distribution and (ii) the likelihood conversion rate probability distribution, which is a probability distribution of observing collected data related to a number of shoppers and a number of conversions associated with the particular candidate funnel; and calculating, in dependence upon the posterior conversion rate probability distribution of the particular candidate funnel, a probability of the particular candidate funnel beating the predetermined score.   

       Katsuki discloses wherein the posterior conversion rate probability distribution of each particular candidate funnel is calculated ([0030], calculation of posterior probability using dependence in a Bayesian model generating posterior probability distribution ) by: for each parent candidate funnel of the particular candidate funnel, obtaining a posterior conversion rate probability distribution in dependence upon actual conversion rate performance of the parent candidate funnel([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions where the estimation is for converting shoppers in buyers as disclosed in [0023] );  calculating the prior conversion rate probability distribution for the particular candidate funnel as a combination of the obtained posterior conversion rate probability distributions of all parents of the particular candidate funnels ([0082],[0086], calculating the probability distribution of a vector  using hierarchy Bayesian  distribution depends on the environment  distribution of  probability of environment-dependent vectors above of the vector considered  ) calculating the posterior conversion rate probability distribution of the particular candidate funnel in dependence upon (i) the calculated prior conversion rate probability distribution ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ) and (ii) the likelihood conversion rate probability distribution, which is a probability distribution of observing collected data related to a number of shoppers and a number of conversions associated with the particular candidate funnel ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution where the estimation is for converting shoppers in buyers as disclosed in [0023]  ); and calculating, in dependence upon the posterior conversion rate probability distribution of the particular candidate funnel ([0030], calculation of posterior probability using dependence in a Bayesian model generating posterior probability distribution), a probability of the particular candidate funnel beating the predetermined score ( [0080] the lower probability to select a product based on Bayesian prior probability distribution being calculated ( by determining the lower probability the minimum probability  to beat is also being determined( where minimum probability is equated to predetermined score) ).      
 
        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      
 
Regarding claim 17, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 16.
         MIIKKULANEN does not  teach wherein the posterior conversion rate probability distribution of a particular candidate funnel is proportional to the likelihood conversion rate probability distribution for the particular candidate funnel multiplied by the prior conversion rate probability distribution for the particular candidate funnel.    
 
       Katsuki discloses wherein the posterior conversion rate probability distribution of a particular candidate funnel is proportional to the likelihood conversion rate probability distribution for the particular candidate funnel multiplied by the prior conversion rate probability distribution for the particular candidate funnel ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution where the estimation is for converting shoppers in buyers as disclosed in [0023]  ).      


        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 18, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 16.

         MIIKKULANEN does not  teach  wherein the prior conversion rate probability distribution of each particular candidate funnel has a mean and a standard deviation, and wherein the mean of the prior conversion rate probability distribution for the particular candidate funnel is calculated by averaging the means of the posterior conversion rate probability distributions of all of the parent candidate funnels.    

       Katsuki discloses wherein the prior conversion rate probability distribution of each particular candidate funnel has a mean and a standard deviation ([0060], mean and variance being used to calculate posterior probability using dependence in a Bayesian model generating posterior probability distribution ), and wherein the mean of the prior conversion rate probability distribution for the particular candidate funnel is calculated by averaging the means of the posterior conversion rate probability distributions of all of the parent candidate funnels ([0060], posterior probability using dependence in a Bayesian model generating posterior probability distribution).     

        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 19, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 16.

         MIIKKULANEN does not  teach wherein the prior conversion rate probability distribution of each particular candidate funnel has a mean and a standard deviation, and wherein the standard deviation of the prior conversion rate probability distribution for the particular candidate funnel is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate funnels in the candidate pool.    

       Katsuki discloses wherein the prior conversion rate probability distribution of each particular candidate funnel has a mean and a standard deviation ([0060], mean and variance being used to calculate posterior probability using dependence in a Bayesian model generating posterior probability distribution ), and wherein the standard deviation of the prior conversion rate probability distribution for the particular candidate funnel is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate funnels in the candidate poo ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).   

        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      
 
Regarding claim 20, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 16.

         MIIKKULANEN does not  teach wherein the prior conversion rate probability distribution of each particular candidate funnel has a mean and a standard deviation, and wherein the standard deviation of the prior conversion rate probability distribution for the particular candidate funnel is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate funnels in the candidate pool.  
 
       Katsuki discloses wherein the prior conversion rate probability distribution of each particular candidate funnel has a mean and a standard deviation ([0060], mean and variance being used to calculate posterior probability using dependence in a Bayesian model generating posterior probability distribution ), wherein the mean of the prior conversion rate probability distribution for the particular candidate funnel is calculated by averaging the means of the posterior conversion rate probability distributions of all of the parent candidate funnels ([0059],posterior probability using dependence in a Bayesian model generating posterior probability distribution), and wherein the standard deviation of the prior conversion rate probability distribution for the particular candidate funnel is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate funnels in the candidate pool ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).    

        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 21, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 1.

          MIIKKULANEN does not  teach wherein the performance measures assigned to each of the tested candidate funnels during the performing of the evolution steps is determined in dependence upon Bayesian posterior probability distributions of the tested candidate tunnels.   

       Katsuki discloses wherein the prior conversion rate probability distribution of each particular candidate funnel has a mean and a standard deviation, and wherein the standard deviation of the prior conversion rate probability distribution for the particular candidate funnel is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate funnels in the candidate pool ([0059], dependence in a Bayesian model generating posterior probability distributions where the probability is generated after performing a test as it is disclosed in 
[0089] ).    
 

        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 22, MIIKKULANEN and Katsuki disclose the computer-implemented method of claim 21.

          MIIKKULANEN does not  teach wherein the posterior probability distribution of each tested candidate funnel predicts a future performance of the tested candidate funnel and is calculated in dependence upon a Bayesian prior probability distribution for the tested candidate funnel and a Bayesian likelihood probability distribution for the tested candidate funnel.  

       Katsuki discloses wherein the posterior probability distribution of each tested candidate funnel predicts a future performance of the tested candidate funnel ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions )and is calculated in dependence upon a Bayesian prior probability distribution for the tested candidate funnel and a Bayesian likelihood probability distribution for the tested candidate funnel ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ).   

        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine Katsuki’s teachings with MIIKKULANEN’s teachings. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      
 
Regarding claim 23, claim 23 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 24, claim 24 is substantially similar to claim 1, thus the same rationale applies. 
 


Conclusion
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                      
 
 
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455